 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetropolitan Petroleum Company of Massachusetts,Div. of Pittston Company and Teamsters LocalUnion No. 25,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case l-CA-9986January 31, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOUpon a charge and amended charge filed on July16, 1974, and August 24, 1974, by Teamsters LocalUnion No. 25, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and duly servedon Metropolitan Petroleum Company of Massachu-setts,Div. of Pittston Company, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 1, issued a complaint on August 28, 1974,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commer-ce within the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges that on or about February 1, 1974,and July 1, 1974, Respondent granted unilateralwage increases to employees in a unit foundappropriate by the Board in Case 1-RC-12767,without prior notification to or discussion with theUnion, which had been certified as the exclusivecollective-bargaining representative of the unit em-ployees in that proceeding. On September 10, 1974,Respondent filed an answer to the complaint,admitting the factual allegations of the complaint,but denying the appropriateness of the unit and theUnion's representative status.On September 18, 1974, the General Counsel, bycounsel, filed with the Board a Motion for SummaryJudgment, submitting in effect that Respondent in itsanswer was attempting to relitigate issues which hadbeen raised and litigated in the representation case,and in a s. bsequent unfair labor practice proceed-ing' in which Respondent was ordered to bargainwith the Union. On October 1, 1974, the Boardissued an order transferring the proceedings before itiMetropolitan Petroleum Company of Massachusetts, a Div. of PittstonCompany,209 NLRB 837 (1974).Y SeePittsburgh Plate Glass Co. v N L.R B,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs. 102 67(f) and 102.69(c).216 NLRB No. 63and a Notice To Show Cause why the GeneralCounsel's motion should not be granted. Respondentfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling ontheMotion for Summary JudgmentIn its responseto the Notice To Show Cause,Respondent opposes theMotion for SummaryJudgment on the grounds that the certification issuedthe Union in the representation proceeding is invaliddue to the improperinclusionof dispatchers in theunit.Respondent further submits that thisissue waslitigated in the prior unfair labor practice proceeding,which is currently pending on appeal to the UnitedStates court of appeals; thus the court's decision onthe Board's ruling on this issuewill be dispositive ofthe issue in theinstant case.Accordingly, Respond-ent suggeststhat the Board deny the Motion forSummary Judgment pending the court's decision.Respondent, as it admits in its response to theNotice To Show Cause, raised and litigated this issuein the prior unfair labor practice proceeding. In thatmatter, we reviewed the representation proceeding,and, in the absence of any newly discovered orpreviously unavailable evidence, found no cause todisturb our ruling therein. By reasserting its unitcontentionagain, in this proceeding, Respondent isseeking torelitigate this issueanew, and again offersno newly discovered or previously unavailableevidence in support of a different ruling. In accord-ancewith established precedent, relitigation of theunit issueis properly barred.2We find no merit in Respondent's contention thatwe should defer our decision in this case until thecourt issues its decision in the previous unfair laborpractice proceeding. It is well settled that collaterallitigation does not suspend the duty to bargain underSection 8(a)(5),3 anditislikewise clear that aunilateralwage increaseby an employer, whichRespondent admittedly gave, while under a duty tobargainwith a certified labor organization, is aviolation of Section 8(a)(5).43Great Dane Trailers, Inc,191 NLRB 6 (1971);ing Company, Inc.,189 NLRB899 (1971) (Chairman Miller dissenting onthe basis of his dissentin theunderlying8(a)(3) case).4N L. R B v. Katz,369 U.S. 736 (1962). METROPOLITANAccordingly,we shall grant the General Counsel'sMotion for Summary Judgment.5On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTAt all times material herein,Respondent,Metro-politan PetroleumCompanyofMassachusetts, adivision of the PittstonCompany,a Massachusettscorporation,has been engaged in the storage, sale,and deliveryof heavyand light fuel oil and relatedpetroleum products at its facility located at 11Broadway,Chelsea,Massachusetts.In the course and conduct of its business at thefacility,Respondent receives annually from pointslocated outside the Commonwealth of Massachusettspetroleum products valued in excessof $50,000.We find,on the basisof theforegoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commercewithin themeaning of Section 2(6) and(7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDTeamstersLocal Union No. 25,a/w InternationalBrotherhoodof Teamsters, Chauffeurs, Warehouse-men and Helpers ofAmerica,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.The Representative Status of the Union1.The unitThe followingemployeesof the Respondentconstitute a unit appropriatefor collective-bargain-ing purposes within the meaningof Section 9(b) ofthe Act:All dispatchersand clerksat the Respondent'splant in Chelsea, Massachusetts,but excluding allother employees,guards, andsupervisorsasdefined in the Act.2.The certificationAt all times material herein,the Union has beenthe exclusive representativeof all employees in saidunit for the purposes of collective bargaining withinthe meaning of Section9(a) of the Act.s In view of our finding in the prior unfair labor practice proceeding thatthe unit found in the representation proceeding was appropriate,Respond-PETROLEUM CO.405B.The Refusal To BargainOn or about February 1, 1974, and on or aboutJuly 1, 1974, Respondent unilaterally granted wageincreases to employees included in said unit, withoutprior notification to or discussion with the Union,notwithstanding the Board's prior certification of theUnion and the Board's Order issued March 25, 1974,wherein Respondent was ordered to recognize andbargain with the Union as the collective-bargainingrepresentative of said employees.Accordingly,we find that the Respondent has,since February 1, 1974, and at all times thereafter,.refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tionsdescribed in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of commer-ce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI.Metropolitan Petroleum Company of Massa-chusetts,Div. of Pittston Company, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Teamsters Local Union No. 25, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a laborent's denial of the appropriateness of the unit does not raise an issue whichmay be litigated in thisproceeding. DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization within the meaning of Section 2(5) ofthe Act.3.All dispatchers and clerks at the Respondent'splant in Chelsea,Massachusetts,but excluding allother employees,guards,and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since August 17, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By granting unilateral wage increases toemployees in the appropriate unit on or aboutFebruary 1, 1974, and July 1, 1974, Respondent hasrefused to bargain collectively with the above-namedlabor organization as the exclusive representative ofall the employees in the appropriate unit,and hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) ofthe Act.6.By the aforesaid refusal to bargain,Respond-ent has interfered with, restrained,and coerced, andis interferingwith,restraining,and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDER(b)Granting unilaterally to the employees in theaforesaid appropriate unit wage increases or othereconomic benefits; provided, however, that nothingherein is to be construed as requiring Respondent torescind, abandon, or vary any term or condition ofemployment heretofore established,unless it be as aresult of collective bargaining.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Chelsea,Massachusetts, facilitycopies of the attached notice marked"Appendix." 6Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysignedbyRespondent'srepresentative,shallbeposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.Pursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders thatRespondent,MetropolitanPetroleumCompany ofMassachusetts,Div. ofPittstonCompany, Chelsea,Massachusetts,its officers,agents, successors,and assigns, shall:1.Cease anddesist from:(a)Refusing to bargaincollectivelyconcerningratesof pay, wages, hours, and otherterms andconditionsof employment with Teamsters LocalUnion No.25, a/w InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpersof America,as the exclusive bargaining representa-tiveof its employees in the following appropriateunit:All dispatchersand clerksat theRespondent'splant in Chelsea,Massachusetts,but excluding allother employees,guards, and supervisors asdefined in the Act.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse tobargaincollectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-stersLocalUnion No. 25, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below. METROPOLITAN PETROLEUM CO.407WE WILL NOT grant unilateral wage increases orother economic benefits to the employees in thebargaining unit set forth below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours,and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:Alldispatchers and clerks at the Re-spondent's plant in Chelsea, Massachusetts,but excluding all other employees, guards,and supervisors as defined in the Act.METROPOLITANPETROLEUM COMPANY OFMASSACHUSETTS, DIV. OFPITTSTON COMPANY